DETAILED ACTION
1.	The communication is in response to the application received 06/28/2021, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 02/14/2022, 09/21/2021 and 10/25/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 10, 11, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chang US 2019/0082194 A1, hereinafter referred to as Chang, since Chang describes methods for coding video data based on multiple reference lines according to a determined directional mode (e.g. Fig. 3). See Office Action below for details.
Regarding claim 1, Chang discloses “A method of video decoding in a decoder [See Decoder module in Fig. 2], comprising: decoding prediction information of a current block in a current picture that is a part of a coded video sequence [See decoding a plurality of prediction indications for a block unit (e.g. ¶0044) to facilitate the decoding process. Also note ¶0046-0047 regarding determining a directional mode based on said decoded indications], the prediction information indicating one of a plurality of intra prediction directions for the current block [Same as above with respect to determining a directional mode from a plurality of mode candidates. Chang also refers to the parameter “IntrPredAngle” (e.g. ¶0065) which is also understood as identifying an intra-prediction direction/angle]; determining a subset of a plurality of reference lines based on the one of the plurality of intra prediction directions indicated in the prediction information [See Figs. 3 and 5 (elements 33 and 531, respectively) and associated text where a plurality of reference samples in the reference lines (i.e. plurality of reference lines) is selected based on the determined directional mode. Said reference lines can be construed as a subset from which one is selected per Chang’s method. Also refer to the reference samples in at least one reference line based on the orientation of the directional mode. See Fig. 6 (¶0063 and 0086)]; performing an intra prediction of the current block based on the determined subset of the plurality of reference lines [Predictors are generated based on the directional mode and the selected at least one reference line for coding purposes (e.g. element 34 in Fig. 3 and element 54 in Fig. 5. Also note the number of reference lines in Fig. 4]; and reconstructing the current block based on the intra prediction of the current block.  [Decoder module in Fig. 2 reconstructs video data via intra-prediction ]
Regarding claim 2, The method of claim 1, Chang further discloses/suggests “wherein a number of the reference lines in the determined subset of the plurality of reference lines is greater than one.”  [Figs. 3-5 (and associated text) show more than one reference line is available for selecting based on the determined directional mode]
Regarding claim 5,  Chang teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Chang further teaches “wherein the determining includes determining, for each sample of the current block [See element 51 of Fig. 5 which corresponds to a block unit in an image which in turn can be applied to subsequent blocks], one of the subset of the plurality of reference lines based on the one of the intra prediction directions and a position of the respective sample.” [Element 531 of Fig. 5 shows a reference area having a plurality of reference samples in the reference lines (construed as a subset) can be determined. The foregoing is based on an orientation of a directional mode. Fig. 6 further illustrates the positions of sample(s) along the directional line (631)]
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to processing circuitry, see the hardware recited in Chang ¶0021 and 0027 for example. Also note the decoder shown in Fig. 2 for performing the decoding operations.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the claimed hardware and software, see Chang ¶0021-0027 for support. Also note the decoder shown in Fig. 2 for performing the decoding operations.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Liu et al. (US 2018/0332284 A1), hereinafter referred to as Chang and Liu, respectively.
Regarding claim 3, Chang teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Chang however does not further disclose/suggest the features of claim 3. Liu on the other hand from the same or similar field of endeavor teaches “wherein the intra prediction directions associated with a first reference line in the plurality of reference lines are different from the intra prediction directions associated with a second reference line in the plurality of reference lines.” [Note Fig. 9 and associated text of Liu. An intra prediction mode that is not included in the intra prediction mode subset can be matched to a primary reference line (i.e. a 1st). Likewise, an intra prediction mode in the intra prediction mode subset can be matched to alternative reference lines (e.g. non-adjacent). See ¶0050 regarding primary and alternative reference lines]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods based on multiple reference lines disclosed by Chang to add the teachings of Liu as above to provide intra-prediction techniques that employ multiple reference lines to help improve the matching of samples from a current block with those from reference lines, which consequently results in reduced residual values and hence, better compression (¶0049).
Regarding claim 4,  Chang teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Chang however does not further disclose/suggest the features of claim 4. Liu on the other hand from the same or similar field of endeavor teaches “wherein the plurality of intra prediction directions is associated with a first reference line in the plurality of reference lines and a subset of the plurality of intra prediction directions is associated with a second reference line in the plurality of reference lines.” [See Fig. 9 and associated text of Liu, i.e. a plurality of intra-prediction directions given by the intra-prediction Mode List is associated with a primary reference line, while an intra-mode subset corresponds to alternative reference lines]  The motivation for combining Chang and Liu has been discussed in connection with claim 3, above. 
 Regarding claim 6,  Chang teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Chang however does not further disclose/suggest the features of claim 4. Liu on the other hand from the same or similar field of endeavor teaches “wherein the prediction information includes a syntax element indicating whether the intra prediction is to be performed for the current block based on the plurality of reference lines.” [Note ¶0113 of Liu where a reference index syntax element is signaled when the current intra prediction mode is included in the intra prediction mode subset. Said reference index identifies the reference lines used for predicting the current block] The motivation for combining Chang and Liu has been discussed in connection with claim 3, above. 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Liu et al. (WO 2020/084507 A1), hereinafter referred to as Liu507.
Regarding claim 7,  Chang teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Chang however does not further disclose/suggest the features of claim 7. Liu507 on the other hand from the same or similar field of endeavor teaches “wherein the current block is not located adjacent to a top boundary of a coding tree unit including the current block.” [See ¶00314 where the current block is positioned at a bottom-left corner of the CTU (item 5) is understood to mean the current block is not located adjacent to a top boundary of the CTU. The foregoing also implies the current block is a part of the CTU] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods based on multiple reference lines disclosed by Chang to add the teachings of Liu507 as above to provide coding techniques for incorporating local illumination compensation that yield better compression ratios or provide coding schemes that allow for lower complexity or parallelized implementation (¶0003-0004).
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Van der Auwera et al. (US 2020/0021817 A1), hereinafter referred to as Van der Auwera.
Regarding claim 8,  Chang teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Chang however does not further disclose/suggest the features of claim 8. Van der Auwera on the other hand from the same or similar field of endeavor teaches “wherein one of a tangent value and a cotangent value of a prediction angle associated with the one of the plurality of intra prediction directions is an integer.” [See ¶0172-0178 which discuss integer values for the tangent angle table and the cotangent angle table. Also refer to the tables shown in ¶0140-0142] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods based on multiple reference lines disclosed by Chang to add the teachings of Van der Auwera as above to provide techniques via a PDPC approach using wide angle prediction to help enhance compression efficiency of video data (¶0058). 
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Ramasubramonian et al. (US 2020/0359037 A1), hereinafter referred to as Ramasubramonian.
Regarding claim 9,  Chang teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Chang however does not further disclose/suggest the features of claim 9. Ramasubramonian on the other hand from the same or similar field of endeavor teaches “wherein the determining includes determining, for each row of samples of the current block, a reference line index of one of the subset of the plurality of reference lines based on a tangent value of a prediction angle associated with the one of the intra prediction directions and a row number of the respective row of samples of the current block.” [Refer to ¶0142-0144, where the x and y-coordinates of a prediction sample to be modified are determined based on the tangent or cotangent angles of the angular intra prediction mode. Since said prediction samples are associated with reference lines as per Fig. 10, then the references indices can be associated with the tangent or cotangent angles of the angular intra prediction mode] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods based on multiple reference lines disclosed by Chang to add the teachings of Ramasubramonian as above to provide techniques for improving intra prediction related to the derivation and signaling of modes for linear weighted intra prediction. Further by the disclosed techniques, filtered prediction blocks may improve the rate-distortion tradeoff for blocks coded in the ALWIP mode by generating more accurate prediction blocks (¶0005).
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486